              Case 20-12841-MFW        Doc 680     Filed 01/25/21    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,                    Case No. 20-12841 (MFW)

                            Debtors.                 (Jointly Administered)


                        ORDER SCHEDULING OMNIBUS HEARING

         IT IS ORDERED, that the following omnibus hearing date has been scheduled in the

above referenced matter:

             DATE                                TIME
             March 3, 2021                       11:30 a.m.




Dated: January 25th, 2021
                                                 MARY F. WALRATH
Wilmington, Delaware
                                                 UNITED STATES BANKRUPTCY JUDGE
